
	

113 HR 726 IH: To amend the Native American Programs Act of 1974 to reauthorize a provision to ensure the survival and continuing vitality of Native American languages.
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 726
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Ben Ray Luján of New
			 Mexico (for himself, Ms.
			 Hanabusa, Ms.
			 Roybal-Allard, Mr. Moran,
			 Mrs. Negrete McLeod,
			 Ms. Slaughter,
			 Ms. McCollum, and
			 Mr. Pearce) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Native American Programs Act of 1974 to
		  reauthorize a provision to ensure the survival and continuing vitality of
		  Native American languages.
	
	
		1.Reauthorization of Native
			 American languages programSection 816(e) of the Native American
			 Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking 2008,
			 2009, 2010, 2011, and 2012 and inserting 2013 through
			 2017.
		
